Citation Nr: 0839289	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-09 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to higher initial disability ratings for 
asthma, evaluated as 10 percent disabling for the period from 
January 1, 2004, through June 24, 2005; and evaluated as 
30 percent disabling from June 25, 2005.

2.  Entitlement to higher initial disability ratings for 
radiculopathy of the left leg, evaluated as 0 percent 
(noncompensable) disabling for the period from January 1, 
2004, through February 2, 2004; and evaluated as 10 percent 
disabling from February 3, 2004.

3.  Entitlement to an initial, compensable disability rating 
for residuals of right ankle fracture.

REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty for more than twenty years 
from February 1983 to December 2003.

These matters came to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision of the RO that, in 
pertinent part, granted service connection for asthma 
evaluated as 10 percent disabling effective January 2004; and 
granted service connection for residuals of right ankle 
fracture and for radiculopathy of the left leg - each 
evaluated as 0 percent (noncompensable) disabling effective 
January 2004.  The veteran timely appealed for higher, 
initial disability ratings.

In May 2005, the RO increased the disability evaluation to 10 
percent for radiculopathy of the left leg, effective 
February 2004.

In July 2005, the RO increased the disability evaluation to 
30 percent for asthma, effective June 2005.

Because higher evaluations are available for radiculopathy of 
the left leg, and for asthma; and the veteran is presumed to 
seek the maximum available benefit for a disability, each of 
the claims remains on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In November 2005, the veteran testified during a hearing 
before a former Veterans Law Judge.

In March 2007, the Board remanded the matters for additional 
development.

In July 2008, the Board duly notified the veteran that the 
Board no longer employed the Veterans Law Judge that 
conducted the November 2005 Board hearing and that he had the 
right to another Board hearing.  Later that same month, the 
veteran indicated that he did not want an additional hearing.


FINDINGS OF FACT

1.  For the period from January 1, 2004, to June 24, 2005, 
the veteran's asthma required the use of intermittent 
inhalational or oral bronchodilator therapy.  An FEV-1 of 56 
to 70 percent predicted, or; a FEV-1/ FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication, was 
not objectively demonstrated.  

2.  For the period from June 25, 2005, the veteran's asthma 
requires the use of daily inhalational or oral bronchodilator 
therapy; a pulmonary function test (post-bronchodilator) 
revealed a FEV-1/FVC of 82 percent.  An FEV-1 of 40 to 55 
percent predicted, or; a FEV-1/ FVC of 40 to 55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, are 
not objectively demonstrated.  

3.  For the period from January 1, 2004, to February 2, 2004, 
the veteran's radiculopathy of the left leg was not 
manifested by neurological or sensory deficits; mild or 
moderate incomplete paralysis of the sciatic nerve was not 
demonstrated.

4.  For the period from February 3, 2004, the veteran's 
radiculopathy of the left leg is manifested by, at most, mild 
incomplete paralysis of the sciatic nerve; moderate 
incomplete paralysis of the sciatic nerve has not been 
demonstrated.

5.  For the period from January 1, 2004, to January 4, 2008, 
the veteran's residuals of a right ankle fracture have been 
manifested by full range of motion and without functional 
impairment; moderate or marked limitation of motion was not 
demonstrated.

6.  For the period from January 5, 2008, the veteran's 
residuals of a right ankle fracture are manifested by pain, 
stiffness, and limited dorsiflexion; marked limitation of 
motion has not been demonstrated.

7.  The veteran has not submitted evidence tending to show 
that his service-connected asthma, left leg radiculopathy, 
and/or residuals of right ankle fracture, require frequent 
hospitalization, are unusual, or cause marked interference 
with employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for asthma, for the period from January 1, 
2004, to June 24, 2005, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.97, Diagnostic Code 6602 (2008).

2.  The criteria for a disability rating in excess of 30 
percent for asthma, for the period from June 25, 2005, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6602 
(2008).

3.  The criteria for an initial, compensable disability 
rating for radiculopathy of the left leg, for the period from 
January 1, 2004, to February 2, 2004, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2008).

4.  The criteria for a disability rating in excess of 10 
percent for radiculopathy of the left leg, for the period 
from February 3, 2004, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.124a, Diagnostic Code 8520 (2008).

5.  The criteria for an initial, compensable disability 
rating for residuals of a right ankle fracture, for the 
period from January 1, 2004, to January 4, 2008, have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2008).

6.  The criteria for a 10 percent disability rating for 
residuals of a right ankle fracture, for the period from 
January 5, 2008, have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In this case, the veteran has appealed for higher initial 
disability ratings assigned following grants of service 
connection for asthma, left leg radiculopathy, and right 
ankle fracture.  Courts have held that once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA has 
done everything reasonably possible to assist the veteran 
with respect to the increased rating claims for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service treatment records, VA and private 
medical evidence are associated with the claims file.  All 
identified and available treatment records have been secured.  
The veteran has been medically evaluated in conjunction with 
his increased rating claims.  The duties to notify and assist 
have been met.


II.  Higher Initial Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

Hence, the Board has characterized the issues in accordance 
with the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  
Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).




A.  Asthma

Service connection has been established for the veteran's 
asthma.  The RO has evaluated the veteran's asthma under 
38 C.F.R. § 4.97, Diagnostic Code 6602, as 10 percent 
disabling for the period from January 1, 2004, through 
June 24, 2005; and as 30 percent disabling from June 25, 
2005.

Under Diagnostic Code 6602, a 10 percent rating is warranted 
for bronchial asthma if the following findings are 
demonstrated: a forced expiratory volume in one second (FEV-
1) of 71 to 80 percent predicted, or; a force expiratory 
volume in one second to forced vital capacity ratio (FEV-
1/forced ventilatory capacity (FVC)) of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.

A 30 percent rating is warranted for bronchial asthma if the 
following findings are demonstrated: an FEV-1 of 56 to 70 
percent predicted, or; a FEV-1/ FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  

A 60 percent rating is warranted for bronchial asthma if the 
following findings are demonstrated: an FEV-1 of 40 to 55 
percent predicted, or; a FEV-1/ FVC of 40 to 55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

The maximum 100 percent rating is warranted if the following 
findings are demonstrated: an FEV-1 of less than 40 percent 
of predicted value, or; a FEV-1/FVC of less than 40 percent, 
or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 
6602.

Here, as discussed below, the evidence does not reveal that 
higher disability ratings for either period are warranted 
under Diagnostic Code 6602. 

For the period from January 1, 2004, through June 24, 2005

The report of VA examination during the veteran's active 
service in February 2003 reveals that the veteran's asthma 
was well controlled with allergy medication and an Albuterol 
inhaler.  A pulmonary function test at that time revealed 
FEV-1 that was 89 percent of predicted, and a FEV-1/FVC of 83 
percent.

The evidence of record supports no more that the currently 
assigned 10 percent disability rating for the applicable 
period under Diagnostic Code 6602, based on the veteran's 
intermittent use of inhalational or oral bronchodilator 
therapy.    

For the period from June 25, 2005

During a VA examination in June 2005, the veteran reported 
that his asthma had gotten worse.  He reportedly had more 
doctor visits, and he used his inhaler twice daily.  On 
examination, the veteran had a regular rate and rhythm 
without any wheezing or rales.  His weight was stable; he did 
not have any abnormalities of his chest structure, consistent 
with restrictive disease.  Pulmonary function test results 
were not reported.

In November 2005, the veteran testified that the environment 
in which he worked (a dusty warehouse) provoked his asthma.

In August 2007, the veteran reported that he had acute 
attacks of asthma at least monthly, with several medical 
visits per year for exacerbations.

Post-bronchodilator studies are required when pulmonary 
function testing is done for disability evaluation purposes.  
38 C.F.R. § 4.96(d).  A pulmonary function test in January 
2008 (post-bronchodilator) revealed a FEV-1/FVC of 82 
percent; mild obstructive disease was noted.  Chest X-rays 
revealed old granulomatous disease.

Here, the evidence of record shows daily inhalational or oral 
bronchodilator therapy during the applicable period.  This 
evidence supports no more than the currently assigned 30 
percent disability rating.  There is no evidence of monthly 
medical visits for exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids for asthmatic control.  None of the pulmonary 
function test results approximates the criteria for a 
disability rating in excess of 30 percent under Diagnostic 
Code 6602.

Thus, the weight of the evidence is against the grant of 
higher disability ratings for asthma, for each applicable 
period under 38 C.F.R. § 4.97, Diagnostic Code 6602.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008). 

B.  Radiculopathy of the Left Leg

Service connection is in effect for radiculopathy of the 
veteran's left leg, which is evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8599-8520, as 0 percent 
(noncompensable) disabling for the period from January 1, 
2004, through February 2, 2004; and as 10 percent disabling 
from February 3, 2004.  A hyphenated diagnostic code reflects 
a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve of the lower extremity.  A 20 
percent evaluation is warranted for moderate incomplete 
paralysis of the sciatic nerve of the lower extremity.  A 40 
percent evaluation is warranted for moderately severe 
incomplete paralysis of the sciatic nerve of the lower 
extremity.  A 60 percent evaluation is warranted for severe 
incomplete paralysis, with marked muscular atrophy, of the 
sciatic nerve of the lower extremity. An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

Here again, the evidence of record does not reveal that 
higher disability ratings for either period is warranted, as 
discussed below, under Diagnostic Code 8520.

For the Period from January 1, 2004, through February 2, 2004

Evidence relevant during this time period consists of a VA 
examination report dated in February 2003.  According to that 
report, the veteran had no radiating pain down either leg.  
His posture and gait were normal.  Neurological evaluation 
also revealed that coordination was normal, as per evaluation 
of finger-to-nose, heel-to-shin, alternating rapid movements, 
and gait.  Motor and sensory function revealed no 
abnormalities.

Based on the above medical findings, for the period from 
January 1, 2004, through February 2, 2004, the evidence does 
not approximate the criteria for a compensable disability 
rating under Diagnostic Code 8520.  In fact, there is no 
evidence of any neurological deficits or sensory loss 
involving the veteran's left leg.

For the Period from February 3, 2004

VA records show complaints of intermittent pain radiating to 
the veteran's left leg in February 2004.

Records dated in January 2005 reveal muscle strength of the 
veteran's extremities was within normal limits.  No focal, 
motor, or sensory deficits were noted.
  
The report of VA examination in June 2005 reveals intact 
sensation in both his lower and upper extremities.

The report of a magnetic resonance imaging (MRI) scan of the 
veteran's lumbar spine in September 2005 reflects a history 
of low back pain radiating to the left leg.

During a VA examination in January 2008, the veteran reported 
the onset of left leg pain and numbness in 2003, following an 
injury to his back.  Current examination revealed no motor or 
sensory deficits.  Based on the veteran's medical history of 
a L4-L5 diskectomy in 2003, the examiner indicated that the 
veteran's condition had resolved with treatment.  The 
examiner diagnosed lumbar disk herniation with radiculopathy.

Based on the foregoing medical findings, the evidence of 
record supports no more than the currently assigned 10 
percent disability rating for the period beginning on 
February 3, 2004.  There is no evidence of moderate 
incomplete paralysis of the sciatic nerve of the lower 
extremity to warrant a disability rating in excess of 10 
percent under Diagnostic Code 8520; such criteria are not 
more nearly approximated.   

Thus, the weight of the evidence is against the grant of 
initial, higher disability ratings for radiculopathy of the 
left leg, for each applicable period under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2008). 

C.  Residuals of Right Ankle Fracture

Service connection is also in effect for residuals of a right 
ankle fracture, effective January 2004.  The RO has evaluated 
the service-connected disability under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5271, pertaining to limitation of 
motion, as 0 percent (noncompensable) disabling.  A 
hyphenated diagnostic code reflects a rating by analogy (see 
38 C.F.R. §§ 4.20 and 4.27).

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent rating requires marked 
limitation of motion, and is the maximum rating under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The standard ranges of motion of the ankle are 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2008).

Evidence relevant to the severity of the veteran's service-
connected right ankle disability includes a VA examination 
report dated in February 2003.  That report reveals that the 
veteran fractured his right ankle playing softball in 1986.  
The veteran reported that the ankle felt weak and turned 
easily.  He reported no pain.  Examination revealed no 
erythema, warmth, or edema of the right ankle.  There was 
full range of motion of the right ankle, and no instability 
was noted.  The veteran was able to bear all of his weight on 
his right foot.  Neurovascular status of the right foot was 
intact.

During a June 2005 VA examination, the veteran reported that 
he still had some residual pain, but it did not cause much of 
a disability for him.  He really did not get any treatments 
or have flare-ups.  He did not use crutches.  He had not had 
any dislocations or symptoms, and the residual pain rarely 
interfered with his daily activities.  The veteran did report 
that when he tried to do something strenuous, his ankles 
tended to "give out on him."  Range of motion of the right 
ankle was to 45 degrees on plantar flexion, and to 20 degrees 
on dorsiflexion.  The examiner noted that neither the range 
of motion of the right ankle, nor its function was limited by 
pain.

In November 2005, the veteran testified that he sprained his 
ankle at least every 60 days, had to ice it down, and wear a 
brace.  He also testified that he took anti-inflammatory 
medications.

The report of VA examination in January 2008 reveals problems 
of right ankle pain and stiffness.  Records indicate that the 
in-service injury was a lateral mall fracture, treated with a 
cast.  The veteran reported current symptoms of pain, 
stiffness, and weakness.  X-rays revealed a normal right 
ankle.  On examination, range of motion was to 45 degrees on 
plantar flexion and to 10 degrees on dorsiflexion.  The 
examiner noted that the veteran's right ankle pain and 
stiffness had a mild effect on daily chores and recreation, 
and a moderate effect on exercise and sports.

The report of VA examination in February 2008 reveals right 
ankle instability.  Range of motion was to 40 degrees on 
plantar flexion, and to 15 degrees on dorsiflexion.  There 
was no additional limitation of motion with repetitive use.

Hence, the objective evidence, for the period from January 1, 
2004, to January 4, 2008, does not meet the criteria for an 
initial, compensable disability evaluation under Diagnostic 
Code 5271.  Prior to January 5, 2008, the evidence of record 
reflects full range of right ankle motion and no functional 
impairment.  

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
see DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in 
this case, the veteran had full range of right ankle motion 
on February 2003 VA examination.  Further, the June 2005 VA 
examiner specifically indicated that the veteran's range of 
ankle motion was not limited by pain, a lack of endurance, or 
weakness.  Consequently, the Board finds that, for the period 
from January 1, 2004, to January 4, 2008, the veteran's right 
ankle symptoms or pathology do not create impairment that 
would warrant a higher evaluation for functional impairment 
due to pain on motion.  

Nevertheless, the more recent evidence of record demonstrates 
that the veteran experiences pain, stiffness, and limited 
dorsiflexion in his right ankle.  With consideration of 
functional factors and the veteran's complaints of pain, the 
Board finds that, as of the January 5, 2008 VA examination, 
the evidence supports a 10 percent disability rating for the 
service-connected residuals of a right ankle fracture.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  There is no 
evidence of an abnormal gait, inability to heel-to-toe walk, 
or other indications of marked limited motion of the right 
ankle to warrant a disability rating in excess of 10 percent 
at any time.


D.  Extraschedular Consideration

There is no showing that the veteran's service-connected 
asthma, left leg radiculopathy, and/or right ankle disability 
have resulted in so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran has not reported 
any lost time from work, or other economic impact from the 
disabilities. There is no evidence of recent 
hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

   
ORDER

An initial rating in excess of 10 percent for asthma, for the 
period from January 1, 2004, to June 24, 2005, is denied.

A disability rating in excess of 30 percent for asthma, for 
the period from June 25, 2005, is denied.

An initial, compensable rating for radiculopathy of the left 
leg, for the period from January 1, 2004, to February 2, 
2004, is denied.

A disability rating in excess of 10 percent for radiculopathy 
of the left leg, for the period from February 3, 2004, is 
denied.

An initial, compensable rating for residuals of a right ankle 
fracture, for the period from January 1, 2004, to January 4, 
2008, is denied.

A 10 percent disability rating for residuals of a right ankle 
fracture, for the period from January 5, 2008, is granted, 
subject to the pertinent legal authority governing the 
payment of monetary awards.



____________________________________________
S. B. MAYS
 Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


